Title: To James Madison from Daniel Clark, 2 June 1803
From: Clark, Daniel
To: Madison, James


Sir
New Orleans 2 June 1803
On the restoration of the deposit I made a second application to the Intendant respecting the navigation of the Mobille River without success, and then encouraged an Individual who had considerable dealings there to petition for leave to bring away Produce to the amount of his debts, well knowing that a departure from the rule established in one case, would be speedily followed by others until a general relaxation took place, but was disappointed in the hopes I had conceived of procuring a modification of the order. Not discouraged by these repeated denials, I set on foot, a petition from the merchants of this Place generally, praying that the Trade might be put on its former footing, and I have the pleasure to inform you that their request being taken into Consideration in a Junta de Hacienda, or Assembly of the Officers of the Revenue, has been granted as far as respects the Exportation of the Crop of last Year, to the great relief of the suffering People and will in a day or two be made public. I have just heard from Governor Claiborne in answer to the Letter I wrote him on the subject, in which he disapproves of any Official applications except by immediate instructions from our Government, and am therefore glad this measure has taken place without any interference on the part of the Magistrates of that Country. I have the Honor to remain with respect Sir Your most obedient & most humble Servant
Daniel Clark
 

   
   RC (DNA: RG 59, CD, New Orleans, vol. 1).


